DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 25 February 2021.

Allowable Subject Matter
Claims 1-7, 18 and 20 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, a plurality of organic layers stacked around the organic light-emitting device; the plurality of organic layers comprising: an organic base substrate on which the organic light-emitting device is disposed, and an organic encapsulation layer of a thin film encapsulation layer which covers the organic light-emitting device, the organic encapsulation layer disposed opposite to the organic base substrate with respect to the organic light-emitting device; an accommodation hole extending through the plurality of organic layers, a metal oxide layer in the accommodation hole and contacting each of the end portions of the plurality of organic layers, as required by claim 1. Claims 2-7 and 18, which depend either directly or indirectly from independent claim 1, are allowed for the same reason.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815